Citation Nr: 9925894	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1968, and from January 1973 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in November 1996.  A statement of the case was 
mailed to the veteran in April 1997.  The veteran's 
substantive appeal was received in June 1997.  


REMAND

In September 1996, the veteran was afforded a VA PTSD 
examination.  At that time, the veteran reported that he had 
attended a PTSD support group in Hartford County for the past 
two years.  The examiner concluded that the veteran suffered 
from both PTSD and a personality disorder, not otherwise 
classified.

In a September 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating based on 
the criteria set forth under the General Rating Formula for 
Psychoneurotic Disorders in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) (hearinafter old criteria), effective August 
13, 1996.  The veteran appealed that determination.  

In a letter dated in January 1997 the veteran's 
representative indicated that the veteran had been treated at 
the VA Medical Center Perry Point for polysubstance abuse and 
then had transferred to the Bel Air Vet Center (outpatient) 
in October 1995.

The veteran thereafter testified before a hearing officer at 
the RO in January 1997.  The veteran testified that he went 
to the Vet Center and was in group therapy at the outpatient 
center and that he received individual counseling once a 
month. 
In January 1997, subsequent to the hearing, the veteran was 
afforded another PTSD examination.  The examiner concluded 
that the veteran suffered from mild to moderate stress 
disorder and personality disorder, not otherwise specified.  
The examiner noted that his findings were essentially in 
agreement with those of the VA examiner who conducted the 
September 1996 examination.

In the statement of the case, mailed to the veteran in April 
1997, the hearing officer confirmed and continued the 30 
percent evaluation assigned following the grant of service 
connection for PTSD.  The hearing officer based this decision 
on the rating criteria for Diagnostic Code 9411 set forth in 
the revised General Rating Formula for Mental Disorders, 
effective November 7, 1996 (hereinafter new criteria).   The 
hearing officer noted that, "the evidence of record clearly 
shows that the veteran has co-existing personality disorder 
unrelated to service, which contributes to the overall 
disability picture.  Additionally, while there is a history 
of alcohol dependence and multiple substance abuse, there is 
no established relationship between these conditions and 
service-connected PTSD."  As such, the hearing officer 
concluded that the veteran's PTSD symptoms warranted a 30 
percent evaluation, but not more.

In March 1998, the veteran was afforded a psychological 
evaluation at the Veterans Readjustment Counseling Center in 
Elkton, Maryland. This report showed that the veteran was 
referred by the Treatment Team the Elkton Vet Center where he 
had engaged in readjustment therapy for several years.

In July 1998, the veteran was afforded another VA PTSD 
examination.  The Board notes that this examiner was the same 
physician who examined the veteran in September 1996.  The 
veteran requested the reevaluation based on his claim that 
his PTSD symptoms had worsened.  The examiner stated,  
"There was absolutely no evidence that his condition has in 
any way changed."  The veteran's bad temper and bad attitude 
remained unchanged since his September 1996 examination.  The 
examiner stated that the veteran, "clearly has a personality 
disorder.

The medical evidence indicates that the veteran has been 
diagnosed with both PTSD and a personality disorder.  
However, the veteran is only service-connected for his PTSD, 
and not for his diagnosed personality disorder.  However, a 
review of the medical evidence shows that the veteran's 
symptomatology has always been lumped together rather than 
separated by disability.  As such, it is unclear what 
symptoms, if any, are due to the veteran's PTSD, and what 
symptoms, if any, are due to the veteran's diagnosed 
personality disorder.  In light of the foregoing, the veteran 
should be reexamined to clarify what symptoms, if any are 
attributable to the veteran's service-connected PTSD alone 
without regard to the veteran's diagnosed personality 
disorder.  

In addition, the Board also points out that during the 
pendency of this appeal, the regulations for evaluating 
psychiatric disorders changed. The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), has held that the VA, in assigning ratings 
for psychiatric disorders, must discuss the specific criteria 
set forth in the Rating Schedule.  The veteran was provided 
the criteria of the old regulations in the September 1996 
rating decision, and was provided the criteria of the new 
regulations in the April 1997 hearing decision/statement of 
the case.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
as noted, the effective date of this change in regulation was 
November 7, 1996.  Therefore, consideration may be given to 
the evaluation for assignment under the criteria in effect 
prior to November 7, 1996, and the evaluation for assignment 
under the criteria effective November 7, 1996. 

In addition, as all VA treatment records are constructively 
of record the RO should obtain all the veteran's treatment 
records especially those cited above.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992). 

Finally, the Board notes that the Court recently rendered a 
decision in Fenderson v. West, 12 Vet. App 119 (1999).  The 
Board notes that, according to Fenderson, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 30 
percent rating for PTSD effective as of the effective date of 
service connection.  As such, the RO apparently did not find 
that staged ratings were warranted.  However, when the RO 
considers the veteran's claim, the actual issue in appellate 
status is as shown on the front page of this remand, and the 
RO should consider staged ratings.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
clinical records, including Vet Center 
records, which are not already in the 
claims file, especially those listed 
above.  Any records received should be 
added to the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD and non-service-
connected personality disorder.  The RO 
should provide to the examiner a copy of 
both the old and the new rating criteria 
pertaining to the veteran's PTSD.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
examiner should first provide his/her 
findings regarding PTSD alone, in 
relationship to the old criteria and 
separately in relationship to the new 
criteria.  The veteran's claims folder 
must be made available to, and reviewed 
by, the examiner prior to the 
examination. The examiner should 
specifically note that he/she has been 
provided the claims folder and the old 
and new criteria of Diagnostic Code 9411.

3.  The RO should then readjudicate the 
claim for dissatisfaction with the 
initial rating assigned following a grant 
of service connection for PTSD taking 
into consideration the directives of 
Fenderson and all of the evidence of 
record.  The old and new criteria of 38 
C.F.R. § 4.132, Diagnostic Code 9411, 
should be considered and the veteran 
should be rated with consideration given 
to the effective date of this change in 
regulation and Karnas.  If the decision 
remains adverse to the veteran, he and 
his representative should be afforded a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should set forth the changed 
criteria for PTSD discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


